To vacate an order striking from the files a paper _ executed, by Harriet P. Hacldey, waiving all errors and exceptions in a matter which had been tried in the Circuit Court, in which she was a party, waiving the right to move for a new trial and consenting that the verdict and judgment against her should stand as final and conclusive.
Granted November 18, 1885.
Harriet P. Hacldey filed a petition in the Probate Court claiming to be the widow of Porter Hacldey, and asking for an allowance. The court made an order granting an allowance. On appeal a jury found that she was not the widow. Pending the time fixed for settlement of a bill of exceptions, the paper inferred to was signed and filed. Afterwards a member of the firm of attorneys who had appeared for claimant, moved the.court to-strike the paper from the files, alleging that he held an assignment of the interest of Harriet P. Hacldey in the decedent estate and that the stipulation was a fraud upon his rights. The court below granted the motion.